DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on August 26, 2022.  
Claims 1, 3-4, 6, 8-10, 12-15, and 19 have been amended.  
Claim 20 has been cancelled.  
Claim 21 has been added.  
Claims 1-19 and 21 are pending.

Response to Amendment
Amendments to Claims 1, 3-4, 6, 8-10, 12-15, and 19 are acknowledged.  Applicant’s amendments to independent Claims 1, 9, and 10 are sufficient to overcome the 35 USC 101 rejection of pending claims 1-19.  The added features of “blocking, by the processing circuitry, a requested transaction in response to determining the first user is in the risk group,” constitute significant post-solution activity, and thus, integrate the judicial exception into a practical application.  The blocking a requested transaction as recited by independent claims 1, 9, and 10 constitute additional elements by using the judicial exception in a meaningful way (blocking a transaction) that effect improved systems and methods for fraudulent financial transaction detection that improves the accuracy in determining fraudulent transaction requests.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2009/0182653 “Zimiles”, in view of US Pat Pub 2020/0184050 “Toth”, further in view of US Pat Pub 2018/0218369 “Xiao”.

As per Claims 1, 9, and 10, Zimiles discloses a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
collecting, by the processing circuitry, transaction details from a financial institution (Zimiles: [0024] Account and transactional data is provided for analyses and review.  The data can include information that is captured to evidence a transaction and may include vendor lists, disbursement journals, employee expense reports, account transfers, accounts payable, accounts receivable, invoices, check registers, ledgers, purchase orders, claims and financial records of various parties including transactions with freight forwarders, accounting and law firms, financial institutions, lobbyists, consultants, brokers and distributors); 
classifying, by the processing circuitry, each of a plurality of users into a respective set of groups among a plurality of groups for each of a plurality of different transaction action types, the plurality of users corresponding to the transaction details (Zimiles: [0040]-[0041] the transaction can be grouped as a function of the ultimate originator, ultimate beneficiary or both. Identifying and grouping cases based on the ultimate parties involved in the transaction. The cases can be categorized and protocols can be established for the various categories of cases to establish standardization of review).  

Zimiles fails to disclose a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
classifying, by the processing circuitry, each of a plurality of users into a respective set of groups among a plurality of groups, each of the plurality of users being classified into one group among the respective set of groups for each of a plurality of transaction action types;
determining, by the processing circuitry, whether a first user among the plurality of users is in a risk group based on a first set of groups among the plurality of groups into which the first user is classified; and 
blocking, by the processing circuitry, a requested transaction in response to determining the first user is in the risk group.

Toth teaches a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
determining, by the processing circuitry, whether a first user among the plurality of users is in a risk group based on a first set of groups among the plurality of groups into which the first user is classified (Toth: [0034], implementing advanced user behavioral profiles to control authentication requests. For example, an individual user's behavior profile may capture “normal” historical behavior and associated actions across a defined set of dimensions. Based on user-specific events and/or risk-state information (determined risk group), a request may be allowed, denied, or challenged); and 
blocking, by the processing circuitry, a requested transaction in response to determining the first user is in the risk group (Toth: [0034] Based on user-specific events and/or risk-state information (determined risk group), a request may be allowed, denied, or challenged).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include determining that a user is in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).

Zimiles and Toth fail to disclose 
classifying, by the processing circuitry, each of a plurality of users into a respective set of groups among a plurality of groups, each of the plurality of users being classified into one group among the respective set of groups for each of a plurality of transaction action types.

Xiao teaches a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
classifying, by the processing circuitry, each of a plurality of users into a respective set of groups among a plurality of groups, each of the plurality of users being classified into one group among the respective set of groups for each of a plurality of transaction action types (Xiao: [0018], payment processing system extracts, for a group of transactions, features from each transaction and generates, for each feature, a feature vector for each transaction of the group of transactions. The payment processing system computes, based on each feature vector shared between transactions, a similarity between each transaction to all other transactions of the group of transactions. The payment processing system clusters the group of transactions represented by feature vectors via a hierarchical clustering algorithm based on the computed similarity values for each feature).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles and Toth to include classifying each user into a group for each of a plurality of transaction action types as taught by Xiao, when implementing fraudulent financial transaction detection as taught by Zimiles and Toth with the motivation of detecting new fraudulent transaction patterns, and particularly to determining new fraudulent transaction patterns (Xiao: [0001]).

As per Claims 2 and 11, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the determining comprises determining whether the first user is in the risk group based on a sum of scores set for the first set of groups (Zimiles: [0029]).  

As per Claims 3 and 15, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the plurality of different transaction action types comprise at least two actions among Buy, Sell, Send, Receive, Deposit, Withdrawal, External Send, or External Receive (Zimiles: [0024]).  

As per Claims 4 and 12, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying comprises classifying each of the plurality of users into the respective set of groups by inputting the transaction details to a machine learning module trained to classify users into the plurality of groups for each of the plurality of different transaction action types based on corresponding transaction details (Zimiles: [0041]).  

As per Claims 5 and 16, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the machine learning module is trained to output a score for each of the respective set of groups into which the users are classified (Zimiles: [0029]).  

As per Claims 6 and 13, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying comprises: calculating an average value for each of a plurality of transaction action items corresponding to the plurality of different transaction action types; and classifying each of the plurality of users into the respective set of groups by clustering the plurality of users based on a distance between a value of each of the plurality of transaction action items and an average value of each of the plurality of transaction action items, the plurality of transaction action items corresponding to a plurality of transaction actions triggered by the plurality of users (Zimiles: [0036]).  

As per Claims 7 and 17, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying further comprises calculating a score of each of the plurality of groups using a distance formula based on the distance and a directivity (Zimiles: [0036]).  

As per Claims 8 and 14, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying comprises classifying the plurality of users into the plurality of groups for each of the plurality of different transaction action types based on a value of each of a plurality of transaction action items and a standard deviation of each of the plurality of transaction action items, the plurality of transaction action items corresponding to a plurality of transaction actions triggered by the plurality of users (Zimiles: [0036]).

As per Claim 18, Zimiles fails to disclose a fraudulent financial transaction detection method, further comprising: generating a signal indicating that the first user is in the risk group in response to determining the first user is in the risk group.  

Toth teaches a fraudulent financial transaction detection method, further comprising: generating a signal indicating that the first user is in the risk group in response to determining the first user is in the risk group (Toth: [0034]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include blocking a transaction of a user in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).

As per Claim 19, Zimiles fails to disclose a fraudulent financial transaction detection method, wherein the blocking comprises causing the requested transaction to be blocked by sending the signal to the financial institution.

Toth teaches a fraudulent financial transaction detection method, wherein the blocking comprises causing the requested transaction to be blocked by sending the signal to the financial institution (Toth: [0034]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include blocking a transaction of a user in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).

As per Claim 21, Zimiles and Toth fail to disclose a fraudulent financial transaction detection method, wherein the respective set of groups and the first set of groups each includes at least three groups.

Xiao teaches a fraudulent financial transaction detection method, wherein the respective set of groups and the first set of groups each includes at least three groups (Xiao: [0084]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles and Toth to include at least three sets of groups as taught by Xiao, when implementing fraudulent financial transaction detection as taught by Zimiles and Toth with the motivation of detecting new fraudulent transaction patterns, and particularly to determining new fraudulent transaction patterns (Xiao: [0001]).


Response to Arguments

35 USC 112
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed August 26, 2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112(a)(b) and (f) rejection of Claims 4, 5, 12, and 16 has been withdrawn.  Applicant points out specific structure for the machine learning module in [0046] and [0061] of the applicant’s specification.

35 USC 103
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed August 26, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub 2009/0182653 “Zimiles”, in view of US Pat Pub 2020/0184050 “Toth”, further in view of US Pat Pub 2018/0218369 “Xiao”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687